Ingraham, J.:
The plaintiff asked the court at Special Term to enjoin the defendants, who had instituted four suits, from prosecuting the said suits, and that the questions .involved in such actions be determined in this action. We know of no principle that would justify such an application. The plaintiff is not in the position of a stakeholder having in his possession money or property to which there are several claims. None of the defendants in the action, except the receiver, claims this specific balance from the plaintiff. All of the defendants, except the defendants Kleinwort, allege various causes of action against the plaintiff, each one different *212from the others in its nature, and arising out of different transactions. As to the defendants Kleinwort, they make no claim against the plaintiff at all, but seek to recover from certain warehousemen, who are not parties to the action, certain merchandise or its value. There is no fund in the hands of the plaintiff to which the several parties •make independent claims, nor spebiiic property in which two or more parties claim an interest. These defendants, except the . receiver, seek to recover the proceeds of certain property that has . come into the hands of the plaintiff. But each claim depends upon., a different state of facts, and relates to different property, or the ■ proceeds thereof. ■ The position is analogous to that of a deposit of several promissory notes with the plaintiff by a depositor for collec- . tian, which the plaintiff had collected and applied to the payment of a debt due by the depositor to the plaintiff, and a subsequent. claim by the real owners of each of the promissory notes to a recovery from the plaintiff of the proceeds of the notes that he had collected.
In such a case the right of the alleged owner of each of the, notes to. recover its proceeds from the plaintiff would be an entirely distinct cause of action, in which the owners of the other notes would have no interest, and upon no principle could a court of equity compel the determination of such independent claims in one action. The claim of each defendant is an independent cause of action arising upon different facts and circumstances, and has no connection with the others, except that the plaintiff’s title to the property that each claimant seeks to recover came through the same individual.
The order was clearly right, and it must be affirmed, with ten . dollars costs and disbursements.
Van Brunt, P. J., Rtjmsey and O’Bbien, JJ., concurred.
Order affirmed, with ten dollars costs and disbursements.